Citation Nr: 1511092	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-43 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 2006 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2010, the Veteran testified at a Regional Office hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in January 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's January 2013 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The January 2013 Board remand directed the AOJ to afford the Veteran a VA examination to determine the etiology of her neck injury.  In a May 2013 Compensation and Pension (C&P) examination report, the VA examiner opined that the Veteran's diagnosed cervical strain and mild degenerative joint disease (DJD) were less likely as not caused by or a result of, or causally related to her active military service.  The rationale given was that there were no treatment records or clinic visits for a neck or cervical condition found in the Veteran's service treatment records.  The Board notes that while still in active service, the Veteran was involved in a motor vehicle accident on August 3, 2006.  Treatment records from Walter Reed National Military Medical Center confirm this.  Additionally, the Veteran asserts that ever since her accident, she has had pain in her neck.  The Board deems her statements to be credible.  A new VA examination is necessary to determine if the Veteran's current cervical strain and mild DJD are etiologically related to her motor vehicle accident which occurred during active service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for her neck injury, to include cervical strain and mild DJD.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for a new VA examination with an appropriate examiner to determine the current nature and etiology of any neck injury, to include a cervical strain and mild DJD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's neck injury, to include a cervical strain and mild DJD, is related to active service, to include her August 3, 2006 motor vehicle accident during active service.  The examiner must consider the Veteran's credible lay statements regarding her accident, subsequent neck pain, and her current neck pain.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




